Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021, has been entered.
Applicants’ submission includes an amendment, in which claims 1-14 have been amended.  No claims have been canceled or added; claims 1-14 remain pending in this application.
 
Withdrawn Objection and Rejections
	The following rejections of record, stated in the previous Final Rejection, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claims 2-14 for the informalities therein; and 
b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 2-14.
Withdrawn Double Patenting Rejection
The nonstatutory double patenting rejection of claims 1-14 as being unpatentable over claims 1-13 of U.S. Patent No. 10,286,387, maintained in the previous Final Rejection, has been withdrawn in view of the Terminal Disclaimer filed by Applicants on February 9, 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E. Oehlenschlager on March 1, 2021.

The application has been amended as follows: 
a. In lines 2 and 7 of claim 1, before "phosphate salts", please add the word --amorphous--.
b. In line 2 of claim 2, before "phosphate salts", please add the word --amorphous--.
c. In line 2 of claim 3, before "phosphate salts", please add the word --amorphous--.
d. In line 2 of claim 13, before "phosphate salts", please add the word --amorphous--.
e. In line 2 of claim 14, before "phosphate salts", please add the word --amorphous--.
The aforementioned claims have been amended to ensure support from the Specification.

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants (in their remarks filed on September 21, 2020), Matsunami et al. (U. S. Patent No. 7,683,220, Applicants’ previously submitted art) no longer teach or suggest the claimed catalyst, said catalyst comprising phosphate anions represented by the formula [H2(1-x)PO(4-x)]-, wherein x is 1 (i.e., [PO3]-).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 2, 2021